Title: To George Washington from Thomas Newton, Jr., 22 March 1773
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk March 22. 1773.

I am very sorry to inform you that we have very slow sale for flour at this time, owing to the large quantity’s from every part of the country, together with a report of the best superfine selling with you at 14/ ⅌ Ct. I have not sold as yet above sixty barrels of your best kind & not one of the inferior sort, but do not doubt of disposing the whole of it payable at the July & October meetings, as yours has the preference of any at this market. we have had no arrivalls lately that I cannot inform you of the state of the markets abroad for the sale of flour much depends on the accts from Spain & Portugall & as the ports of Britain are opened I doubt not of many buying on speculation, which will occasion a rise here. I will inform you if any demand shou’d happen this way, that you may govern your Contracts thereby. I am Yr Most Hble Servt

Thos Newton Jr

